Citation Nr: 1432835	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-43 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi



THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD) prior to April 1, 2010.

2.  Entitlement to an initial increased rating in excess of 50 percent for the service-connected PTSD beginning on April 1, 2010.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO that assigned a rating of 10 percent, beginning on March 5, 2008.

In an August 2011 rating decision, the RO increased the evaluation for the service-connected PTSD to 50 percent, beginning on April 1, 2010.

While the Veteran was granted a rating increase during the pendency of the appeal, this rating does not represent the highest possible benefit, and therefore, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The claim has been characterized in accordance with the staged ratings assigned.

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  


REMAND

In his March 2008 VA Form 21-526, and in June 2008 correspondence, the Veteran indicated that he was receiving treatment at the VA Clinic in Meadville, Mississippi, among other VA facilities.  It does not appear that records from this particular facility have been obtained.  

The Veteran also identified outstanding private treatment records from the following providers: Dr. H., psychiatrist, in Vicksburg, Mississippi; Dr. D.D. in Vicksburg, Mississippi; Dr. J.C. at River Region Hospital in Vicksburg, Mississippi; Dr. G.A. of Family Medical Clinic in Vicksburg, Mississippi; Dr. R.E. in Vicksburg, Mississippi; and River Region Hospital in Vicksburg, Mississippi.  See July 2007 correspondence.  These records should be requested prior to appellate handling.

Accordingly, the appeal is REMANDED to the AOJ for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify any outstanding sources of treatment for his claimed conditions and to provide any releases necessary for VA to secure records from these treatment sources, to include records from the following:

a.  Dr. H., Psychiatrist, in Vicksburg, MS
b.  Dr. D.D. in Vicksburg, MS
c.  Dr. J.C. at River Region Hospital in Vicksburg, MS 
d.  Dr. G.A. of Family Medical Clinic in Vicksburg, MS e.  Dr. R.E. in Vicksburg, MS
f.  River Region Hospital in Vicksburg, MS

The AOJ should obtain copies of the complete records from all identified sources of treatment.

Copies of all records from the Meadville VA Clinic in Meadville, Mississippi, and updated treatment records since March 2010 from the Jackson VA Medical Center, to include the Natchez CBOC, should be requested and associated with the claims file.

If there are any records that cannot be located, the RO must specifically document the attempts that were made to locate them, and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, and as deemed necessary depending on the passage of time since last examination, the AOJ should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected PTSD, in accordance with the applicable worksheets for rating that disability.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  After completing all indicated development, the RO should readjudicate the appeal in light of all evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



